DISMISSED; Opinion Filed January 28, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01481-CV

                          IN THE INTEREST OF S.P.S., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54432-2008

                             MEMORANDUM OPINION
                   Before Justices Partida-Kipness, Pedersen, III, and Carlyle
                              Opinion by Justice Partida-Kipness
       Before the Court is appellant’s January 23, 2019 unopposed motion for voluntary

dismissal. In the motion, appellant states she no longer wishes to prosecute this appeal. We grant

the motion. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                  /Robbie Partida-Kipness/
                                                  ROBBIE PARTIDA-KIPNESS
                                                  JUSTICE

181481F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF S.P.S., A CHILD                 On Appeal from the 380th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-01481-CV                                 Trial Court Cause No. 380-54432-2008.
                                                    Opinion delivered by Justice Partida-
                                                    Kipness, Justices Pedersen, III and Carlyle
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Robert Larry Simmons recover his costs, if any, of this
appeal from appellant Diane Andrews.


Judgment entered this 28th day of January, 2019.




                                              –2–